Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8-9 and 13 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Roberts et al (US 2019/0293048).
Regarding claim 1, Roberts discloses a method for joining two components, comprising: providing a first component and a second component (spars 40 and connecting members 38), which are each formed of a thermoplastic polymer material (thermoplastic materials described in paragraphs [0039]-0040]), the first component having a first peel ply (cover material 60) on a first surface of the first component; 
removing the first peel ply from the first component (see paragraph [0048]); 
after removing the first peel ply, contacting the first surface of the first component with a second surface of the second component (shown in Figs. 3-4); and 
subsequently welding the first component and the second component to one another on the first and second surfaces by ultrasonic welding (forming first and second joints 50 and 52 via ultrasound – see paragraph [0047]).
Regarding claim 5, Roberts shows the peel ply and connecting member surfaces forms profile with a multiplicity of elevations and depressions having dimensions as claimed.
Regarding claim 8, Roberts discloses the thermoplastic materials may be reinforced with fiber materials – see paragraph [0040].
Regarding claim 9, Roberts shows the cover material 60 on connecting members 38.
Regarding claim 13, Roberts discloses use of the component which is being manufactured – rotor blades of a wind turbine.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al (2019/0293048) as described above in view of Campbell et al (US Patent 5,789,061).
Regarding claims 2-4, Roberts does not disclose the aircraft elements as claimed by the applicant.  Regarding this difference, the applicant is directed to the reference of Campbell.
Campbell discloses a method of making a stiffener reinforced assembly for use in an aircraft wing, fuselage or bulkhead. As shown in Figs. 1-2, a plurality of pins 22-46 are transferred from body 72 into stiffener member 12 and skin member 10. This is accomplished with an ultrasonic transducer or horn 70 to drive the pins and weld the materials together. 
It would have been obvious to one having ordinary skill in the art employ the aircraft elements, as taught by Campbell, in the method of Roberts in order to provide the predictable result of manufacturing aircraft.
Regarding claims 6-7, Roberts does not disclose the specific thermoplastic materials and properties claimed by the applicant.  Regarding this difference, the applicant is directed to the reference of Campbell.
Campbell discloses employing thermoplastic materials such as PPS, PEEK, polyimides and polyetherketone (see col. 4, lines 38-50). Such materials inherently have a melting temperature above 200°C.
It would have been obvious to one having ordinary skill in the art to employ thermoplastic materials such as PPS, PEEK, polyimides and polyetherketone, as taught by Campbell, in the method of Roberts in view of Campbell in order to provide the predictable result of imparting desired physical strength to the aircraft parts being manufactured.
Regarding claims 11-12, duplication of essential working parts involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8). Therefore, it is the examiner’s position that it would have been obvious to employ multiple peel plies or cover materials in the method of Roberts in view of Campbell.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745


/JAMES D SELLS/Primary Examiner, Art Unit 1745